Citation Nr: 0203982
Decision Date: 02/22/02	Archive Date: 05/09/02

DOCKET NO. 99-22 928               DATE FEB 22, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for a right knee
disability.

REPRESENTATION

Appellant represented by: Wade R. Bosley, Attorney-at-law

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from April to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Indianapolis,
Indiana.

FINDINGS OF FACT

1. In an unappealed January 1957 rating decision, the RO denied the
appellant's claim for service connection for a right knee disorder.

2. Evidence added to the record since the January 1957 RO decision
is not so significant that it must be considered to decide fairly
the merits of the appellant's claim of entitlement to service
connection for a right knee disorder.

CONCLUSIONS OF LAW

1. The January 1957 rating decision that denied a claim for service
connection for a right knee disability is final. 38 U.S.C.A. 5108,
7105 (West 1991 & Supp. 2001); 38 C.F.R. 20.302, 20.1103 (2001).

2. New and material evidence to reopen the appellant's claim for
service connection for a right knee disability has not been
received. 38 U.S.C.A. 5108, 7105 (West 1991 & Supp. 2001); 38
C.F.R. 3.156(a), 20.1103 (2001).

2 -                                                               
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims Assistance
Act of 2000 (VCAA) became effective. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified
at 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp. 2001). This
liberalizing legislation is applicable to the appellant's claim.
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). It essentially
eliminates the requirement that a claimant submit evidence of a
well-grounded claim, requires VA to notify the claimant and the
claimant's representative, if any, of information required to
substantiate a claim, and provides that VA will assist the claimant
in obtaining evidence necessary to substantiate a claim. VA has
also revised the provisions of 38 C.F.R. 3.159 effective November
9, 2000, in view of the new statutory changes. See 66 Fed. Reg.
45620-45632 (August 29, 2001). VA is not required to provide
assistance to a claimant if there is no reasonable possibility that
such assistance would aid in substantiating the claim. The Board
also notes that the provisions of the VCAA do not require VA to
reopen a claim that has been disallowed except when new and
material evidence is presented as described in 38 U.S.C.A. 5108
(West 1991).

VA issued regulations to implement the VCAA in August 2001. 66 Fed.
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326(a)). The amendments were effective
November 9, 2000, except for the amendment to 38 C.F.R. 3.156(a)
which is effective August 29, 2001. Except for the amendment to 38
C.F.R. 3.156(a), the second sentence of 38 C.F.R. 3.159(c), and 38
C.F.R. 3.159(c)(4)(iii), VA stated that "the provisions of this
rule merely implement the VCAA and do not provide any rights other
than those provided in the VCAA." 66 Fed. Reg. 45,629. Accordingly,
in general where the record demonstrates that the statutory
mandates have been satisfied, the regulatory provisions likewise
are satisfied.

The issue before the Board is whether the appellant has submitted
new and material evidence to reopen his previously denied claim of
entitlement to service connection for a right knee disorder. The
requirement of submitting new and material evidence

3 -

to reopen a claim is a material legal issue that the Board is
required to address on appeal. Barnett v. Brown, 83 F.3d 1380,
1383-84 (Fed. Cir. 1996).

In a January 1957 rating action, the RO denied the veteran's claim
of entitlement to service connection for a right knee disability.
The rating action was based on the RO's determination that the
veteran's right knee disability pre-existed service and was not
aggravated by service. The veteran did not appeal the above rating
decision. The evidence of record at the time of the unappealed
decision consisted of the veteran's service medical records and a
private medical report, dated in January 1957.

The veteran's service medical records include an April 1956
examination for entrance into service reflecting that the
appellant's lower extremities were normal. There is no indication
of a right knee disability. When seen in the dispensary in April
1956, it was noted that the veteran had broken his "knee" in an
auto accident. The veteran was unable to bend his "knee." X-rays of
the right knee, performed in April 1956, revealed findings of old
healed fractures. There were multiple loose foreign bodies in the
joint space. In early September 1956, the veteran complained of a
trick knee when he walked the previous evening. Range of motion of
the right knee was noted to have been fair. A few days later, the
veteran was seen again for his right knee. At that time, he
complained of an aching through the entire knee. He reported having
sustained a fracture to the tibia in 1947. He related that since
that time, his knee popped "like two bones rubbing together." An
examination of the right knee revealed flexion to 80 degrees with
full extension. There was pain in the medial joint in rotation.
Pain and stress limited a full examination. There was medial
instability when the veteran walked with a stiff legged gait.

When seen a few days later in September 1956, the veteran continued
to have pain in the right knee laterally. There was some grinding
noted. Flexion was limited to 95 degrees. A diagnosis of arthritis,
traumatic, of the right knee following severe sprain in an auto
accident in 1947 with moderate swelling and aching was recorded. An
X-ray of the right knee, performed in late September 1956, revealed
the presence of findings which were indicative of a remote injury
and the possibility of

4 -

a remote fracture of the lateral condyle of the tibia with good
healing and exuberant excess bone formation. There was moderately
severe traumatic arthritis changes, an exostosis on the posterior
aspect of the femur in the condylar area and excessive bone
formation above the condylar area in the femur posteriorly, which
was noted to have been residuals of remote trauma with minimal
arthritic changes. An October 1956 examination for discharge report
reflects that the veteran's lower extremities were abnormal. In the
notes section of the report, the examining physician reported that
the veteran had been injured in a 1947 motor vehicle accident, and
that his chief complaints were pain and swelling in the right knee.
An examination of the right knee revealed pain in the medial joint
line rotation. Pain and spasm limited the full examination. There
was medial instability and the veteran was stiff legged when he
walked. The examiner determined that the veteran's right knee
disability existed prior to service and was not aggravated by
service. In November 1956, the veteran received an administrative
discharge. A review of that report reflects that the veteran was
found to have had arthritis due to direct trauma of the right knee
following a severe sprain in a motor vehicle accident in 1947. The
right knee was noted to have been moderately symptomatic and to
have existed prior to service and not aggravated therein.

A report, submitted by M. Davis, MD., dated in January 1957,
reflects that the veteran's right knee showed a very loose joint
with some subluxation laterally. The veteran was unable to squat
because of limited flexion. It was the opinion of Dr. Davis that
the veteran's right knee disability had been incurred during
service in the United States Army.

As previously stated, in a January 1957 rating decision, the RO
denied the veteran's claim of entitlement to service connection for
a right knee disability on the basis that the veteran's right knee
disability pre-existed service and was not aggravated by service.
The appellant was provided notice of this adverse decision and his
appellate rights, but an appeal was not initiated. 38 U.S.C.A.
7105(a), (b)(1) (West 1991); 38 C.F.R.. 20.200, 20.302(a) (2001).
Therefore, the January 1957 rating decision became final when the
appellant did not file a Notice of

5 -

Disagreement within one year of the date of mailing of the notice
of that unfavorable determination.

A final decision cannot be reopened unless new and material
evidence is presented. Pursuant to 38 U.S.C.A. 5108, the Secretary
must reopen a finally disallowed claim when new and material
evidence is presented or secured with respect to that claim.
Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not previously
submitted to agency decision makers which bears directly and
substantially upon the specific matter under consideration; which
is neither cumulative nor redundant; and which, by itself or in
connection with evidence previously assembled, is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a). In Hodge v. West, 155 F.3d 1356,
1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence
could be sufficient to reopen a claim if it could contribute to a
more complete picture of the circumstances surrounding the origin
of a veterans injury or disability, even where it would not be
enough to convince adjudicators to grant a claim.

In determining whether to reopen previously and finally denied
claims, the Board must first determine whether the veteran has
presented new and material evidence under 38 C.F.R. 3.156(a) (2001)
in order to have a finally denied claim reopened under 38 U.S.C.A.
5108. Second, if new and material evidence has been presented, the
Board may then proceed to evaluate the merits of the claim but only
after ensuring the VA's duty to assist under 38 U.S.C.A. 5107(b)
(West 1991) has been fulfilled. Winters v. West, 12 Vet. App. 203
(1999).

There must be new and material evidence as to each and every aspect
of the claim which was lacking at the time of the last final denial
in order for there to be new and material evidence to reopen the
claim. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence
has been submitted, the truthfulness of evidence is presumed,
unless the evidence is

6 -

inherently incredible or consists of statements which are beyond
the competence of the person(s) making them. See Justus v.
Principi, 3 Vet. App. 510, 513 (1992). Meyer v. Brown, 9 Vet. App.
425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Laypersons are capable of testifying as to symptoms, but not as to
the proper diagnosis or date of onset or cause of a disability.
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992)

Service connection may be granted for a disability resulting from
injury or disease incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West Supp. 2001); 38 C.F.R. 3.303 (2001).

A veteran is presumed to be in sound condition except for defects
noted when examined and accepted for service. Clear and
unmistakable evidence that the disability manifested in service
existed before service will rebut the presumption. 38 U.S.C.A. 1111
(West 1991).

A preexisting injury or disease will be considered to have been
aggravated by active service where there is an increase in
disability during service, unless there is a specific finding that
the increase in disability is due to the natural progress of the
disease. 38 U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306 (2001).

Temporary or intermittent flare-ups during service of a preexisting
injury or disease are not sufficient to be considered "aggravation
in service" unless the underlying condition, as contrasted to
symptoms, is worsened. Jensen v. Brown, 4 Vet. App. 304, 306-07
(1993).

In short, in evaluating a claim which has been previously denied,
the Board must first determine whether the veteran has presented
new and material evidence under 38 C.F.R. 3.156(a) (2001) in order
to have a finally denied claim reopened under 38 U.S.C.A. 5108
(West 1991). Once a claim has been reopened, the Board may then

7 -

proceed to evaluate the merits of the claim but only after ensuring
the VA's duty to assist has been fulfilled.

The additional evidence associated with the claim subsequent to the
January 1957 rating action includes VA medical records, dating from
1995-1998, lay statements, dated in April and May 2000, VA
examination reports, dated in April and May 2001, and hearing
testimony.

VA medical records, dating from 1995-1998, are negative for any
complaints or objective findings relating to the right knee.

In March 2001, a hearing was conducted at the RO in Indianapolis,
Indiana. At that time, the veteran testified that although he had
sustained an injury to the right knee during a pre-service motor
vehicle accident in 1947, it resolved leaving no chronic right knee
disability. He maintained that when he entered service, he was a
wheeled vehicle mechanic, was involved in rigorous training and
engaged in athletics. The veteran testified that his current right
knee disability is a result of an in-service motor vehicle accident
in September 1956. He related that he did not report the accident
because he went off base without permission.

Statements, submitted by P. Xxxxxx, E. Xxxxxxxx, X. Xxxxxxx, and R.
Xxxxx, dated in April and May 2000, reflect that the veteran did
not have any problems with his right knee prior to service, that he
was in good physical shape and that he had played softball. In
addition, it was noted that the veteran had injured his "knee" in
a motor vehicle accident during service while driving home to
Marion, Indiana.

An April 2001 VA examination report reflects that the veteran
claims file was not available for review by the examiner prior to
the examination. The veteran complained of pain and limited range
of motion of the right knee. He related that prior to service in
1947, he sustained a contusion of the right knee without a
fracture, was treated with knee immobilization for one month,
recuperated, and was admitted to the service. The veteran indicated
during service in September 1956, he was involved in a motor
vehicle accident and sustained a sprain and contusion to the

- 8 -

right knee joint. He related that he received physical therapy and
pain medicine. After his discharge from service, he continued to
have right knee pain. The veteran indicated that in 1962, he was in
a third motor vehicle accident, wherein he sustained multiple
fractures of the right patella and underwent a patellectomy. After
an examination of the right knee, the examiner in April 2001
entered a diagnosis of "History of three motor vehicle accidents
with injuries of the right knee. The injury of the right knee from
September 1956 is service-connected. History of a third injury of
the right knee in 1962 with a complicated fracture of the right
patella-status post right patellectomy." A second diagnosis of
severe degenerative osteoarthritis of the night knee joint was
recorded by the examiner.

In a May 2001 addendum to the April 2001 VA examination, the
examiner indicated that he had reviewed the veteran's claims file.
The examiner reported that the veteran had sustained an injury
before service in 1947. It was also noted that the veteran had been
involved in a second motor vehicle accident during service in
September 1956, wherein he sustained a contusion of the night knee
joint, was treated with physical therapy and was given pain
medication. The VA examiner indicated that he had reviewed a
January 1957 private medical report, wherein it was the opinion of
the physician that the veteran's right knee disability was related
to a service-connected accident and that the disability was
permanent and disabling. The VA examiner recorded that in 1962, the
veteran sustained an injury to the right knee and underwent a
patellectomy. It was the overall conclusion of the VA examiner in
May 2001 that the service-connected motor vehicle accident of the
right knee had contributed to increased degenerative osteoarthritis
of the right knee and that the right knee was service-connected.

The Board has reviewed the evidence submitted since the January
1957 rating action and has determined that this additional evidence
is not both "new and material." The Board notes that the
appellant's VA medical records, dating from 1995-1998, hearing
testimony, lay statements and VA examinations, dated in March and
April 2001, are "new" in that they were not of record at the time
of the RO's denial in January 1957. However, the evidence is not so
significant because it does not bear directly and substantially on
the specific matter in the case at hand, which

9 -

is whether the veteran's right knee disability was incurred in or
aggravated by his period of service. The Board recognizes that the
VA physician in April 2001 noted that the veteran had sustained an
injury to the night knee as a result of an in-service motor vehicle
accident which had contributed to increased degenerative
osteoarthritis of the right knee. The VA physician specifically
noted that the veteran had injured his right knee prior to service
in 1947, and that he had sustained a contusion to the right knee as
a result of an inservice motor vehicle accident in September 1956.
However, as noted previously, the service medical records are
entirely devoid of an in-service motor vehicle accident to the
right knee.

In this regard, the Court has specifically held that "[e]vidence
which is simply information recorded by a medical examiner,
unenhanced by any additional medical it comment by that examiner,
does not constitute 'competent medical evidence' . . . . See
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5
Vet. App. 229, 233 (1993). In this instance, the examiner's
notation was clearly based only on the veteran's own assertion that
he had sustained a contusion to the right knee as a result of an
inservice motor vehicle accident during service, and not upon the
examiner's own review of the claims file. Because the examiner's
notation regarding a history of a contusion to the right knee as a
result of an inservice motor vehicle accident appears to have been
based merely upon the veteran's own assertions, the Board finds the
examiner's opinion to be of no probative value. See also Reonal v.
Brown, 5 Vet. App. 458, 461 (1993); see also Sanchez-Benitez v.
West, 13 Vet. App. 282, 285 (1999). It is thus significant that the
VA examiner's opinion does not appear to have been based on a
thorough review of the veteran's medical history, but rather on
information supplied by the veteran himself and by the lay
statements.

When viewed against the background of the negative separation
examination report, which noted that the pre-existing right knee
disability had not been aggravated by service, the opinion of the
VA examiner in April 2001 does not establish that there was a
disease or injury. that was either manifested in or aggravated by
her service. See Swann, 5 Vet. App. at 233 [the Board was not bound
to accept opinions of two doctors who made diagnoses of post-
traumatic stress disorder almost twenty years

10-

following appellant's separation from service and who necessarily
relied on history as related by appellant].

While the veteran has submitted lay statements from family and
friends reflecting that he was in good physical condition when he
entered service and that he had injured his right knee during an
inservice motor vehicle accident, the law provides that, with
respect to questions involving diagnosis or medical causation and
nexus, credible medical evidence is required. See Lathan v. Brown,
7 Vet. App. 359, 365 (1995). Thus, these lay statements do not
establish the required medical causation or nexus needed to reopen
the veteran's claim, see Espiritu v. Derwinski, 2 Vet. App. 492,
494-5 (1992) (holding that laypersons are not competent to offer
medical opinions), or provide a sufficient basis for reopening the
previously disallowed claim. See Moray v. Brown, 5 Vet. App. 211,
214 (1995) (holding that where resolution of an issue turns on a
medical matter, lay evidence, even if considered "new," may not
serve as a predicate to reopen a previously denied claim).

In summary, the Board finds that new and material evidence has not
been submitted, and thus the claim remains denied. By this
decision, the Board informs the veteran of the kind of evidence
which would be new and material evidence to reopen his claim, in
particular competent medical evidence reflecting that any current
right knee disorder was incurred in or aggravated by service. See
Graves v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet.
App. 69, 77-78 (1995).

ORDER

New and material evidence not having been submitted, the veteran's
request to reopen a claim of entitlement to service connection for
a night knee disorder is denied.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

- 12 -




